Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Finck (20140375043).
Regarding claim 1, Finck, discloses a high-pressure container unit comprising: a box-shaped case 10 mounted on a vehicle 14 and configured to include a bottom portion (Fig 3), a ceiling portion 58, and a peripheral wall portion (side walls); a plurality of container main bodies 126A,126B arranged in an interior of the case and each having a cylindrical body portion; and a reinforcing member 248 extending along an axial direction of the container main body, the reinforcing member 248 being provided in at least one of a space (Fig 3,5)  surrounded by the container main bodies 126A,126B adjacent to each other and the bottom portion.
As to claim 3, Finck discloses the reinforcing members 248,250 include a lower reinforcing member 248 provided in a space surrounded by the container main bodies adjacent to each other and the bottom portion, and an upper reinforcing member 250 provided in a space surrounded by the container main bodies adjacent to each other and the ceiling portion 58.
As to claim 4, Finck discloses a connecting member 256 connecting the lower reinforcing member 248 and the upper reinforcing member 250 in a vertical direction (Para 27, Fig 3).
As to claim 5, Finck discloses the reinforcing member 248 extends in a vehicle width direction (Fig 1) in a state of being mounted on the vehicle 14.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bees et al (5673939).
As to claim 1, Bees, Fig 8-10, (Fig 10 is described as a view of Fig 8,9 embodiment, col 7 line 5-10)  discloses a high-pressure (abstract) container unit comprising: a box-shaped case 154,170 mounted on a vehicle and configured to include 
As to claim 2, a gap (gap between right end wall of 154 and 158 in Fig 8) is provided between at least one end portion in the axial direction of the container main body and the peripheral wall portion (at right end wall of 154 in Fig 8) of the case; and both end portions in a longitudinal direction of the reinforcing member are fixed to the peripheral wall portion (180,182 is fixed at all ends to the case by form fitting).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753